Citation Nr: 1317498	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  06-30 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a bowel disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a bladder disability, to include as secondary to service-connected PTSD.

3. Entitlement to service connection for nerve damage, claimed as left foot drop and partial paralysis of the left lower extremity, to include as secondary to service-connected PTSD.

4. Entitlement to service connection for spinal cord damage with residual low back disability, to include as secondary to service-connected PTSD.

5. Entitlement to service connection for a hip disability, to include as secondary to service-connected PTSD.

6. Entitlement to service connection for a knee disability, to include as secondary to service-connected PTSD.
7. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.

8. Entitlement to service connection for an immunity disorder, to include as secondary to service-connected PTSD.

9. Entitlement to service connection for a spleen disability, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In December 2009, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The Veteran's appeal was last remanded by the Board in September 2012 so that he could be provided with appropriate VA examination(s) to determine whether it was at least as likely as not that any of his current disabilities on appeal were aggravated by his service-connected PTSD.  The Veteran was provided with such examination in November 2012.  Accordingly, the Board finds that there has been substantial compliance with the directives of the September 2012 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).


FINDINGS OF FACT

1.  The evidence of record does not relate the Veteran's currently diagnosed bowel disability to his military service or to any service-connected disability.

2.  The evidence of record does not relate the Veteran's currently diagnosed bladder disability to his military service or to any service-connected disability.

3.  The evidence of record does not relate the Veteran's currently diagnosed nerve damage to his military service or to any service-connected disability.

4.  The evidence of record does not relate the Veteran's currently diagnosed spinal cord damage with residual low back disability to his military service or to any service-connected disability.

5.  The evidence of record does not relate the Veteran's currently diagnosed hip disability to his military service or to any service-connected disability.

6.  The evidence of record does not relate the Veteran's currently diagnosed knee disability to his military service or to any service-connected disability.

7.  The evidence of record does not relate the Veteran's currently diagnosed erectile dysfunction to his military service or to any service-connected disability.

8.  The evidence of record does not relate the Veteran's currently diagnosed immunity disorder to his military service or to any service-connected disability.

9.  The evidence of record does not relate the Veteran's currently diagnosed spleen disability to his military service or to any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bowel disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  The criteria for service connection for a bladder disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

3.  The criteria for service connection for nerve damage have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

4.  The criteria for service connection for spinal cord damage with residual low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

5.  The criteria for service connection for a hip disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

6.  The criteria for service connection for a knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

7.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

8.  The criteria for service connection for an immunity disorder have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

9.  The criteria for service connection for spleen disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Correspondence dated in March 2005 satisfied the duty to notify provisions; however, prior to the initial adjudication of the issues by the agency of original jurisdiction (AOJ), there was no VCAA letter advising the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case or supplemental statement of the case can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the statement of the case or supplemental statement of the case).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
 
In this case, after providing disability rating and effective date notice in August 2006, the RO readjudicated the claims in a February 2013 supplemental statement of the case.  In short, the content error here does not affect the essential fairness of adjudication of this case, and is not prejudicial.  Therefore, the presumption of prejudice is rebutted.  For these reasons, no further development is required regarding the duty to notify.  In any event, the Veteran has not alleged that any content error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the content of VCAA notice.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations were conducted in November 2010 and November 2012; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations in question addressed the issues on appeal as claims were filed; conducted complete physical examinations, indicated specific diagnoses, and provided nexus opinions with rationales (to include obtaining addendum opinions as appropriate).  

As mentioned above, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in December 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether any current disability is related to service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms. See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368   (2005). He is not, however, generally competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training. See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The question of the etiological relationship between PTSD and the Veteran's current disabilities, including whether caused or aggravated by his PTSD is a complex medical question that requires medical expertise to address.  The Veteran may have an honest believe that his disabilities are caused or aggravated by hi PTSD, but medical evidence is required to establish such a relationship.

Here, the evidence does not show and the Veteran does not allege that the various disabilities for which he currently seeks entitlement to service connection had their onsets in service.  Rather, it is his primary contention that a gunshot wound to his left mid/lower back in January 1971 from a bullet fired by his wife, and all of the residual damage to various body parts and systems, are the direct result of his service-connected PTSD.  He contends that had he not had PTSD, he would not have engaged in the violent, irrational behavior which made his wife fear for her life and prompted her to shoot him.  

The identified disabilities for which service connection is sought have been shown by competent evidence, specifically the VA treatment records, and the Veteran is currently service connected for PTSD.  The question that remains is whether there is competent evidence that the Veteran's service-connected PTSD caused or aggravated any of these identified disabilities.  
In a November 2010 opinion, a VA examiner concluded that the Veteran's mental health state at the time of the shooting in January 1971 could not be given without resorting to mere speculation.  The examiner explained that the Veteran was diagnosed with "personality disorder; sociopathic personality type" in 1971 following his gunshot wound, and that a PTSD-related diagnosis was available to the medical providers at the time of the 1971 diagnosis.  The examiner further explained that a diagnosis involves a combination of symptomatic criteria actively being experienced by the patient, overall functional status, personality structure, and observation of the patient during a clinical exam; therefore, to dispute the January 1971 diagnosis would not be possible without the above-listed factors or with an extensive psychological report or progress notes from the January 1971 evaluation.  Additionally, the examiner noted that there exist multiple factors within numerous contexts that would result in one person assaulting another person, and to attribute the Veteran's behavior in January 1971 to PTSD would be mere speculation.  

Because service connection was not in effect for PTSD at the time of the gunshot wound, secondary service connection for these disabilities may not be established as due to service-connected PTSD.  Notably, service connection was granted for PTSD, effective November 2004.  As such, the relevant question becomes whether the Veteran's service-connected PTSD has aggravated any of the disabilities on appeal.  

Bowel Disability

The Veteran's service treatment records do not reflect complaints of or a diagnosis of a bowel disability.  To the contrary, his November 1970 Report of Medical Examination at separation indicated that his anus, rectum, and genitourinary system were within normal limits, and the Veteran himself reported that he was in good health.  

After service, as mentioned above, the Veteran suffered a gunshot wound to the left mid/lower back in January 1971 fired by his wife, who claimed that the incident occurred as a result of the Veteran's violent behavior toward her following his separation from service.  The gunshot wound resulted in a cauda equina injury.  The Veteran is currently diagnosed as having chronic constipation.  

However, the evidence of record does not relate the Veteran's bowel disability to his period of active duty service, or suggest that his bowel disability is aggravated by his service-connected PTSD.  The Veteran was provided with a VA examination in November 2012, at which time he was diagnosed as having chronic constipation, which the Veteran attributed to the cauda equina injury resulting from the January 1971 shooting.  The examiner opined that the Veteran's chronic constipation occurred as a result of the January 1971 gunshot wound.  However, the examiner also opined that the Veteran's chronic constipation was less likely than not aggravated by his service-connected PTSD, as there is no evidence in the medical literature that PTSD aggravated constipation.  

No other medical opinions of record contradict this conclusion.  Ultimately, the evidence of record confirms the VA examiner's opinion, the criteria for service connection for bowel disability have not been met, and the Veteran's claim must be denied.  As discussed in greater detail above, because service connection was not in effect for PTSD at the time of the gunshot wound, secondary service connection for this disability may not be established as due to service-connected PTSD, and the evidence of record does not show that it was aggravated by PTSD.  

The preponderance of the evidence is against the claim. There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 54-56.

Bladder Disability

The Veteran's service treatment records do not reflect complaints of or a diagnosis of a bladder disability.  To the contrary, his November 1970 Report of Medical Examination at separation indicated that his genitourinary system was within normal limits, and the Veteran himself reported that he was in good health.  

After service, as mentioned above, the Veteran suffered a gunshot wound to the left mid/lower back in January 1971 fired by his wife, who claimed that the incident occurred as a result of the Veteran's violent behavior toward her following his separation from service.  The gunshot wound resulted in a left kidney injury.  The Veteran is currently diagnosed as having urinary frequency.  

However, the evidence of record does not relate the Veteran's bladder disability to his period of active duty service, or suggest that his bladder disability is aggravated by his service-connected PTSD.  The Veteran was provided with a VA examination in November 2012, at which time he was diagnosed as having urinary frequency with occasional urinary urge incontinence.  The examiner opined that the Veteran's urinary frequency with occasional urinary urge incontinence occurred as a result of the January 1971 gunshot wound.  However, the examiner also opined that the Veteran's urinary frequency and incontinence was less likely than not aggravated by his service-connected PTSD, as there is no evidence in the medical literature that PTSD aggravated urinary frequency and incontinence.  

No other medical opinions of record contradict this conclusion.  Ultimately, the evidence of record confirms the VA examiner's opinion, the criteria for service connection for bladder disability have not been met, and the Veteran's claim must be denied.  As discussed in greater detail above, because service connection was not in effect for PTSD at the time of the gunshot wound, secondary service connection for this disability may not be established as due to service-connected PTSD, and the evidence of record does not show that it was aggravated by PTSD.  

The preponderance of the evidence is against the claim. There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 54-56.

Nerve Damage, Claimed as Left Foot Drop and
Partial Paralysis of the Left Lower Extremity

The Veteran's service treatment records do not reflect complaints of or a diagnosis of nerve damage.  To the contrary, his November 1970 Report of Medical Examination at separation indicated that his neurological system, feet, lower extremities, spine, and other musculoskeletal groups were within normal limits, and the Veteran himself reported that he was in good health.  

After service, as mentioned above, the Veteran suffered a gunshot wound to the left mid/lower back in January 1971 fired by his wife, who claimed that the incident occurred as a result of the Veteran's violent behavior toward her following his separation from service.  The gunshot wound resulted in a cauda equina injury, and a bone fragment was removed from his spine.  The Veteran is currently diagnosed as having left foot drop due to L4 radiculopathy.  

However, the evidence of record does not relate the Veteran's left foot drop to his period of active duty service, or suggest that his any nerve damage is aggravated by his service-connected PTSD.  The Veteran was provided with a VA examination in November 2012, at which time he was diagnosed as having very mild left foot drop due to L4 radiculopathy.  The examiner opined that the Veteran's radiculopathy occurred as a result of the January 1971 gunshot wound.  However, the examiner also opined that the Veteran's current left foot drop and radiculopathy were less likely than not aggravated by his service-connected PTSD, as there is no evidence in the medical literature that PTSD aggravated disabilities of the lumbar spine.  

No other medical opinions of record contradict this conclusion.  Ultimately, the evidence of record confirms the VA examiner's opinion, the criteria for service connection for nerve damage have not been met, and the Veteran's claim must be denied.  As discussed in greater detail above, because service connection was not in effect for PTSD at the time of the gunshot wound, secondary service connection for this disability may not be established as due to service-connected PTSD, and the evidence of record does not show that it was aggravated by PTSD.    

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 54-56.


Spinal Cord Damage with Residual Low Back Disability

The Veteran's service treatment records do not reflect complaints of or a diagnosis of a back disability.  To the contrary, his November 1970 Report of Medical Examination at separation indicated that his neurological system, spine, and other musculoskeletal groups were within normal limits, and the Veteran himself reported that he was in good health.  

After service, as mentioned above, the Veteran suffered a gunshot wound to the left mid/lower back in January 1971 fired by his wife, who claimed that the incident occurred as a result of the Veteran's violent behavior toward her following his separation from service.  The gunshot wound resulted in a cauda equina injury, and a bone fragment was removed from his spine.  The Veteran is currently diagnosed as having lumbar spine degenerative arthropathy.  

However, the evidence of record does not relate the Veteran's spine disability to his period of active duty service, or suggest that his spine disability is aggravated by his service-connected PTSD.  The Veteran was provided with a VA examination in November 2012, at which time he was diagnosed as having lumbar spine degenerative arthropathy, which the Veteran attributed to the 1971 shooting.  The examiner opined that the Veteran's lumbar spine degenerative arthropathy occurred as a result of the January 1971 gunshot wound.  However, the examiner also opined that the Veteran's lumbar spine degenerative arthropathy was less likely than not aggravated by his service-connected PTSD, as there is no evidence in the medical literature that PTSD aggravated disabilities of the lumbar spine.  

No other medical opinions of record contradict this conclusion.  Ultimately, the evidence of record confirms the VA examiner's opinion, the criteria for service connection for lumbar spine disability have not been met, and the Veteran's claim must be denied.  As discussed in greater detail above, because service connection was not in effect for PTSD at the time of the gunshot wound, secondary service connection for this disability may not be established as due to service-connected PTSD, and the evidence of record does not show that it was aggravated by PTSD.    

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 54-56.

Hip Disability

The Veteran's service treatment records do not reflect complaints of or a diagnosis of a hip disability.  To the contrary, his November 1970 Report of Medical Examination at separation indicated that his lower extremities, spine, and other musculoskeletal groups were within normal limits, and the Veteran himself reported that he was in good health.  

After service, as mentioned above, the Veteran suffered a gunshot wound to the left mid/lower back in January 1971 fired by his wife, who claimed that the incident occurred as a result of the Veteran's violent behavior toward her following his separation from service.  The gunshot wound resulted in a cauda equina injury, and a bone fragment was removed from his spine.  The Veteran is currently diagnosed as having degenerative disc disease of the bilateral hips.  

However, the evidence of record does not relate the Veteran's hip disability to his period of active duty service, or suggest that his hip disability is aggravated by his service-connected PTSD.  The Veteran was provided with a VA examination in November 2012, at which time he was diagnosed as having degenerative joint disease of the bilateral hips, the development of which the Veteran attributed to the left foot drop resulting from his January 1971 gunshot injury.  Although the examiner did not provide an opinion as to the likely etiology of the Veteran's bilateral hip disability, he opined that the hip disability was less likely than not aggravated by his service-connected PTSD, as there is no evidence in the medical literature that PTSD aggravated degenerative joint disease of the hips.  

No other medical opinions of record contradict this conclusion.  Ultimately, the evidence of record confirms the VA examiner's opinion, the criteria for service connection for hip disability have not been met, and the Veteran's claim must be denied.  As discussed in greater detail above, because service connection was not in effect for PTSD at the time of the gunshot wound, secondary service connection for this disability may not be established as due to service-connected PTSD, and the evidence of record does not show that it was aggravated by PTSD.   

The preponderance of the evidence is against the claim. There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 54-56.

Knee Disability

The Veteran's service treatment records do not reflect complaints of or a diagnosis of a knee disability.  To the contrary, his November 1970 Report of Medical Examination at separation indicated that his lower extremities were within normal limits, and the Veteran himself reported that he was in good health.  

After service, as mentioned above, the Veteran suffered a gunshot wound to the left mid/lower back in January 1971 fired by his wife, who claimed that the incident occurred as a result of the Veteran's violent behavior toward her following his separation from service.  The gunshot wound resulted in a cauda equina injury, and a bone fragment was removed from his spine.  The Veteran is currently diagnosed as having degenerative joint disease of the right knee as well as left knee strain.  

However, the evidence of record does not relate the Veteran's knee disability to his period of active duty service, or suggest that his knee disability is aggravated by his service-connected PTSD.  The Veteran was provided with a VA examination in November 2012, at which time he was diagnosed as having degenerative joint disease of the right knee as well as left knee strain, the development of which the Veteran attributed to the left foot drop resulting from his January 1971 gunshot injury.  Although the examiner did not provide an opinion as to the likely etiology of the Veteran's bilateral knee disabilities, he opined that the knee disabilities were less likely than not aggravated by his service-connected PTSD, as there is no evidence in the medical literature that PTSD aggravated degenerative joint disease or strain of the knees.  

No other medical opinions of record contradict this conclusion.  Ultimately, the evidence of record confirms the VA examiner's opinion, the criteria for service connection for knee disability have not been met, and the Veteran's claim must be denied.  As discussed in greater detail above, because service connection was not in effect for PTSD at the time of the gunshot wound, secondary service connection for these disabilities may not be established as due to service-connected PTSD, and the evidence of record does not show that they were aggravated by PTSD.   

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 54-56.

Erectile Dysfunction

The Veteran's service treatment records do not reflect complaints of or a diagnosis of erectile dysfunction.  To the contrary, his November 1970 Report of Medical Examination at separation indicated that his genitourinary system was within normal limits, and the Veteran himself reported that he was in good health.  

After service, as mentioned above, the Veteran suffered a gunshot wound to the left mid/lower back in January 1971 fired by his wife, who claimed that the incident occurred as a result of the Veteran's violent behavior toward her following his separation from service.  The gunshot wound resulted in a ruptured spleen, hemopneumothroax, left kidney injury, and cauda equina injury.  He underwent exploratory laparotomy and chest tube placement, and his spleen was removed, as was a bone fragment from his spine.  The Veteran is currently diagnosed as having erectile dysfunction.  

However, the evidence of record does not relate the Veteran's erectile dysfunction to his period of active duty service, or suggest that his erectile dysfunction is aggravated by his service-connected PTSD.  The Veteran was provided with a VA examination in November 2012, at which time he was diagnosed as having erectile dysfunction, which the Veteran attributed to the January 1971 gunshot wound.  The examiner opined that the Veteran's erectile dysfunction occurred as a result of the January 1971 gunshot wound.  However, the examiner also opined that the Veteran's erectile dysfunction was less likely than not aggravated by his service-connected PTSD, as there is no evidence in the medical literature that PTSD aggravated erectile dysfunction.  The examiner emphasized that the Veteran was not prescribed any medications for treatment of PTSD symptomatology that would cause or aggravate erectile dysfunction.  

No other medical opinions of record contradict this conclusion.  Ultimately, the evidence of record confirms the VA examiner's opinion, the criteria for service connection for erectile dysfunction have not been met, and the Veteran's claim must be denied.  As discussed in greater detail above, because service connection was not in effect for PTSD at the time of the gunshot wound, secondary service connection for this disability may not be established as due to service-connected PTSD, and the evidence of record does not show that it was aggravated by PTSD.     

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 54-56.

Immunity Disorder

The Veteran's service treatment records do not reflect complaints of or a diagnosis of immunity disorder.  To the contrary, his November 1970 Report of Medical Examination at separation indicated that his abdomen and viscera, as well as his vascular, lymphatic, and genitourinary systems, were within normal limits, and the Veteran himself reported that he was in good health.  

After service, as mentioned above, the Veteran suffered a gunshot wound to the left mid/lower back in January 1971 fired by his wife, who claimed that the incident occurred as a result of the Veteran's violent behavior toward her following his separation from service.  The gunshot wound resulted in a ruptured spleen, which was removed.  The Veteran is currently diagnosed as having an immune dysfunction related to splenectomy.  

However, the evidence of record does not relate the Veteran's immune dysfunction to his period of active duty service, or suggest that his immune dysfunction is aggravated by hi service-connected PTSD.  The Veteran was provided with a VA examination in November 2012, at which time he was diagnosed as having splenectomy-related immune dysfunction, which the Veteran attributed to the splenectomy he underwent as a result of the January 1971 gunshot wound.  The examiner opined that the Veteran's immune dysfunction occurred as a result of the splenectomy stemming from the January 1971 gunshot wound.  However, the examiner also opined that the Veteran's immune dysfunction was less likely than not aggravated by his service-connected PTSD, as there is no evidence in the medical literature that PTSD aggravated immune dysfunction associated with splenectomy.  The examiner explained that the spleen participates in cellular and humoral immunity through its lymphoid elements, and that it is involved with the removal of senescent red blood cells, bacteria, and other particulates from the circulation through elements of the monocyte-macrophage  system.  As such, the examiner explained that removal of the spleen, as occurred in the Veteran's case, may render the patient susceptible to bacterial sepsis, especially with encapsulated organisms.  

No other medical opinions of record contradict this conclusion.  Ultimately, the evidence of record confirms the VA examiner's opinion, the criteria for service connection for immunity disorder have not been met, and the Veteran's claim must be denied.  As discussed in greater detail above, because service connection was not in effect for PTSD at the time of the gunshot wound, secondary service connection for this disability may not be established as due to service-connected PTSD, and the evidence of record does not show that it was aggravated by PTSD.     

The preponderance of the evidence is against the claim. There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 54-56.




Spleen Disability

The Veteran's service treatment records do not reflect complaints of or a diagnosis of a spleen disability.  To the contrary, his November 1970 Report of Medical Examination at separation indicated that his abdomen, viscera, and lymphatic system were within normal limits, and the Veteran himself reported that he was in good health.  

After service, as mentioned above, the Veteran suffered a gunshot wound to the left mid/lower back in January 1971 fired by his wife, who claimed that the incident occurred as a result of the Veteran's violent behavior toward her following his separation from service.  The gunshot wound resulted in a ruptured spleen, which was removed.  The Veteran is currently diagnosed as having residuals of splenectomy.  

However, the evidence of record does not relate the Veteran's splenectomy to his period of active duty service, or suggest that his splenectomy is aggravated by his service-connected PTSD.  The Veteran was provided with a VA examination in November 2012, at which time he was diagnosed as having residuals of splenectomy, which the Veteran attributed to the injury to his spleen caused by the January 1971 gunshot wound.  The examiner opined that the Veteran's splenectomy occurred as a result of the January 1971 gunshot wound.  However, the examiner also opined that the Veteran's residuals of splenectomy were less likely than not aggravated by his service-connected PTSD, as there is no evidence in the medical literature that PTSD aggravated splenectomies.  

No other medical opinions of record contradict this conclusion.  Ultimately, the evidence of record confirms the VA examiner's opinion, the criteria for service connection for spleen disability have not been met, and the Veteran's claim must be denied.  As discussed in greater detail above, because service connection was not in effect for PTSD at the time of the gunshot wound, secondary service connection for this disability may not be established as due to service-connected PTSD, and the evidence of record does not show that it was aggravated by PTSD.     

The preponderance of the evidence is against the claim. There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 54-56.


ORDER

Entitlement to service connection for a bowel disability, to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for a bladder disability, to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for nerve damage, claimed as left foot drop and partial paralysis of the left lower extremity, to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for spinal cord damage with residual low back disability, to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for a hip disability, to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for a knee disability, to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for an immunity disorder, to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for a spleen disability, to include as secondary to service-connected PTSD, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


